DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on May 14, 2021, the objections the drawings, specifications and the 112(b) rejections in the previous office action (dated 02/18/2021), are hereby withdrawn. Claims 1-2 and 4-7 have been amended, and claim 3 has been cancelled. 
	Therefore, claims 1-2 and 4-7 are currently pending.


Drawings
The drawings were received on May 14, 2021.  These drawings are acceptable.


Allowable Subject Matter
Claims 1-2 and 4-7 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 7 (respectively), the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein the cap body includes a body extension portion which has a cylindrical shape extending downward along the screw axis from the cylindrical receiving portion, wherein the valve case includes a case extension portion which has a cylindrical shape extending upward along the screw axis such that the case extension portion overlaps the body extension portion in a radial direction, and wherein the tank structure further comprises a restraint member that restrains an overlapping portion between the body extension portion and the case extension portion in the radial direction from the outside in the radial direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736